

Exhibit 10.6

 
U.S. CONCRETE, INC.
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
This Award Agreement (this “Agreement”) is made as of _______________, 20__, by
and between U.S. Concrete, Inc., a Delaware corporation (the “Company”), and
__________ (“Grantee”).  For value received, the Company hereby grants to
Grantee, pursuant to the provisions of the U.S. Concrete, Inc. Management Equity
Incentive Plan (the “Plan”), a restricted stock unit award for ________ units
(the “RSUs”) and an incentive restricted stock unit award for ________ units
(the “Incentive RSUs”) (collectively, this “Award”), effective as of
_____________, 20__ (the “Grant Date”), subject to the terms and conditions set
forth herein and in the Plan.  Unless otherwise defined in this Agreement,
capitalized terms used in this Agreement shall have the meanings assigned to
them in the Plan.
 
TERMS AND CONDITIONS OF AWARD
 
1.           EFFECT OF THE PLAN.  The Award granted to Grantee is subject to all
the provisions of the Plan and of this Agreement, together with all rules and
determinations from time to time issued by the Committee and by the Board
pursuant to the Plan.  The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Grantee, so
long as such amendment, modification, restatement or supplement shall not
materially reduce the rights and benefits available to Grantee hereunder, and
this Award shall be subject, without further action by the Company or Grantee,
to such amendment, modification, restatement or supplement.  In the event of any
conflict between the terms and conditions of this Agreement and the terms and
conditions of the Plan, the terms and conditions of the Plan shall control.
 
2.           GRANT.  This Agreement shall evidence the grant of the RSUs and
Incentive RSUs to Grantee, and Grantee acknowledges that Grantee will not
receive shares of Common Stock in respect of the RSUs or Incentive RSUs unless
and until the RSUs and Incentive RSUs vest as provided in this Award and all tax
withholding obligations applicable to the “Vested RSUs” (as defined below) and
“Vested Incentive RSUs” (as defined below) have been satisfied.  This Award
constitutes a Stock Award under, and this Agreement will be deemed for all
purposes to constitute an Award Agreement entered into pursuant to, the Plan,
which hereby is incorporated in this Agreement by this reference.  Grantee
agrees that the Award shall be subject to all of the terms and conditions set
forth in this Agreement and the Plan, including, but not limited to, the
forfeiture conditions set forth in Section 3.2 hereof, the restrictions on
transfer set forth in Section 3.5 hereof and the satisfaction of any applicable
tax withholding obligation as set forth in Section 5 hereof.

 
1

--------------------------------------------------------------------------------

 
 
3.           RSUs AND INCENTIVE RSUs.
 
3.1           VESTING.  Subject to the terms and conditions of this Agreement
and the Plan, the RSUs will become vested as to one-twelfth (1/12) of the shares
subject hereto on each of the first twelve quarterly anniversaries of the Grant
Date (each, a “Vesting Date”), subject to Grantee’s continued service or
employment with the Company or its Subsidiaries on each applicable Vesting
Date.  There shall be no proportionate or partial vesting in the periods prior
to each Vesting Date and all vesting shall occur only on the appropriate Vesting
Date, subject to Grantee’s continued service or employment with the Company or
its Subsidiaries on each applicable Vesting Date.  RSUs that have vested
pursuant to this Award are referred to herein as “Vested RSUs,” and RSUs that
have not yet vested pursuant to this Award are referred to herein as “Unvested
RSUs.”  Notwithstanding the foregoing and subject to any additional benefits
that may be provided under any applicable executive severance agreement by and
between Grantee and the Company in effect on the date hereof (any such
agreement, as may be amended from time to time, is referred to herein as the
“Executive Severance Agreement”), upon a termination of Grantee’s service or
employment by the Company or its Subsidiaries without Cause, any portion of the
RSUs that would have become vested during the six (6)-month period following
such termination shall become immediately vested as of the date of such
termination.
 
If an installment of the vesting would result in a fractional Vested RSU, that
installment will be rounded to the next higher or lower RSU by rounding-down for
fractions less than one-half and rounding-up for fractions equal to or greater
than one-half, except for the final installment, which will be for the balance
of the RSUs.
 
3.2           FORFEITURE.  Except as provided otherwise in the Executive
Severance Agreement, and subject to Section 3.1 hereof and to the Committee’s
discretion to otherwise accelerate vesting hereunder in accordance with the
Plan, all Unvested RSUs shall be immediately forfeited and cancelled upon
termination of Grantee’s service or employment with the Company and its
Subsidiaries for any reason.
 
3.3           DELIVERY OF SHARES.
 
 i           General.  Subject to the provisions of Section 3.3(ii) hereof,
within thirty (30) days following the vesting of the RSUs, Grantee shall receive
the number of shares of Common Stock that correspond to the number of RSUs that
have become vested on the applicable Vesting Date.
 
ii           Deferrals.  If permitted by the Company, Grantee may elect, subject
to the terms and conditions of the Plan and any other applicable written plan or
procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to Grantee hereunder (the
“Deferred Shares”), consistent with the requirements of Code Section 409A.  Upon
the vesting of RSUs that have been so deferred, the applicable number of
Deferred Shares shall be credited to a bookkeeping account established on
Grantee’s behalf (the “Account”).  Subject to Section 4 hereof, the number of
shares of Common Stock equal to the number of Deferred Shares credited to
Grantee’s Account shall be distributed to Grantee in accordance with the terms
and conditions of the Plan and the other applicable written plans or procedures
of the Company, consistent with the requirements of Code Section 409A.

 
2

--------------------------------------------------------------------------------

 
 
3.4           INCENTIVE RSUs.  With respect to each RSU awarded to Grantee under
this Agreement, Grantee will receive one Incentive RSU which shall entitle
Grantee to receive a payment equal to 0.35020 of a share of Common Stock to be
delivered within thirty (30) days following the later of the date on which (i)
the related RSU vests, or (ii) the Performance Goal is achieved.  Each Incentive
RSU will vest on the same schedule as the related RSU and shall be immediately
forfeited and cancelled if such RSU is forfeited and cancelled for any
reason.  Incentive RSUs that have vested pursuant to this Award are referred to
herein as “Vested Incentive RSUs,” and RSUs that have not yet vested pursuant to
this Award are referred to herein as “Unvested Incentive RSUs.”  For purposes of
the foregoing, the “Performance Goal” shall be deemed to have been achieved on
the earlier of (a) the conversion on a cumulative basis of 95% of the 9.5%
Convertible Secured Notes due 2015 of the Company issued pursuant to the
Indenture dated August 31, 2010 between the Company, U.S. Bank National
Association, as Trustee and Noteholder Collateral Agent, and the Guarantors
named therein (the “Indenture”) or (b) the date the Company delivers a
Conversion Event Notice in accordance with the terms of the Indenture. If the
Performance Goal is not achieved prior to the Maturity Date (as defined in the
Indenture), each Incentive RSU will expire without any payment being made with
respect thereto.
 
3.5           NON-TRANSFERABILITY.  This Award may not be transferred, assigned,
pledged or otherwise encumbered by Grantee in any manner whatsoever, except that
this Award may be transferred by will or by the laws of descent and distribution
or pursuant to a domestic relations order as defined in the Code or Title I of
the Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder.   References to Grantee, to the extent relevant in the context,
shall include references to authorized transferees.  Except as otherwise
determined by the Committee, Grantee shall not sell, transfer, assign, pledge or
otherwise encumber or dispose of, by operation of law or otherwise, any portion
of this Award.  Any transfer by Grantee in violation of the provisions hereof
shall be void and of no force or effect, and shall result in the immediate
forfeiture of all Unvested RSUs and Unvested Incentive RSUs.
 
4.           DIVIDENDS; RIGHTS AS STOCKHOLDER.  Cash dividends on shares of
Common Stock issuable hereunder shall be credited to a dividend book entry
account on behalf of Grantee with respect to each RSU granted to Grantee,
provided that such cash dividends shall not be deemed to be reinvested in shares
of Common Stock and shall be held uninvested and without interest and paid in
cash at the same time that the shares of Common Stock underlying the RSUs are
delivered to Grantee in accordance with the provisions hereof.  Stock dividends
on shares of Common Stock shall be credited to a dividend book entry account on
behalf of Grantee with respect to each RSU granted to Grantee, provided that
such stock dividends shall be paid in shares of Common Stock at the same time
that the shares of Common Stock underlying the RSUs are delivered to Grantee in
accordance with the provisions hereof.  To the extent that any Unvested RSUs are
forfeited and cancelled for any reason, all cash dividends and stock dividends
credited with respect thereto shall also be forfeited and cancelled at such
time.  Except as otherwise provided herein, Grantee shall have no rights as a
stockholder with respect to any shares of Common Stock covered by any RSU unless
and until Grantee has become the holder of record of such shares, and except as
otherwise provided by the Plan, Grantee agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, Grantee with
any protection against potential future dilution of Grantee’s interest in the
Company for any reason.

 
3

--------------------------------------------------------------------------------

 
 
5.           TAX MATTERS.
 
5.1           The Company shall have the power and the right to deduct or
withhold, or require Grantee to remit to the Company, an amount sufficient to
satisfy any applicable federal, state, local and foreign taxes of any kind
(including, but not limited to, Grantee’s FICA and SDI obligations) which the
Company, in its sole discretion, deems necessary to be withheld or remitted to
comply with the Code and/or any other applicable law, rule or regulation with
respect to the RSUs and Incentive RSUs and, if Grantee fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement.  Any statutorily
required withholding obligation with regard to Grantee may be satisfied by
reducing the amount of cash or shares of Common Stock otherwise deliverable to
Grantee hereunder.
 
5.2           Grantee acknowledges that the tax consequences associated with
this Award are complex and that the Company has urged Grantee to review with
Grantee’s own tax advisors the federal, state and local tax consequences of this
Award.  Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its Subsidiaries or any of their
respective agents.  The Company does not guarantee any particular tax effect,
and Grantee shall be solely responsible and liable for the satisfaction of all
taxes, penalties and interest that may be imposed on or for the account of
Grantee in connection with this Award (including any taxes, penalties and
interest under Code Section 409A), and neither the Company nor any of its
Subsidiaries shall have any obligation to indemnify or otherwise hold Grantee
(or any authorized transferee or beneficiary) harmless from any or all of such
taxes, penalties or interest. 
 
6.           GOVERNING LAW.  This Award shall be construed, interpreted and
enforced in accordance with the laws of the State of Delaware without regard to
any applicable conflicts of laws provisions that would result in the application
of the laws of any other jurisdiction.
 
7.           NO RIGHT TO CONTINUED SERVICE.  This Award shall not be construed
as giving Grantee any right to continued service or employment with the Company
or its Subsidiaries.  The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with Grantee, free from any
liability or claim under this Award or the Plan, except as expressly provided in
this Award.
 
8.           NATURE OF PAYMENTS.  The Award hereunder shall constitute a special
incentive payment to Grantee and shall not be taken into account in computing
the amount of salary or compensation of Grantee for the purpose of determining
any retirement, death or other benefits under (a) any retirement, bonus, life
insurance or other employee benefit plan of the Company or (b) any agreement
between the Company and Grantee, except as such plan or agreement shall
otherwise expressly provide.
 
9.           COMPLIANCE WITH LAWS AND REGULATIONS.  The issuance and transfer of
the shares of Common Stock hereunder will be subject to compliance by the
Company and Grantee with all applicable requirements of federal and state laws
and with all applicable requirements of any stock exchange on which the Common
Stock may be listed at the time of that issuance or transfer.

 
4

--------------------------------------------------------------------------------

 
 
10.         NON-SOLICITATION AND NON-DISCLOSURE.  In consideration for the grant
of the Award, Grantee agrees that Grantee will not, during Grantee’s employment
or service with the Company or any of its Subsidiaries, and for one year
thereafter, directly or indirectly, for any reason, for Grantee’s own account or
on behalf of or together with any other person, entity or organization (a) call
on or otherwise solicit any natural person who is employed by, or providing
services to, the Company or any Subsidiary of the Company in any capacity with
the purpose or intent of attracting that person from the employ of the Company
or its Subsidiaries, or (b) divert or attempt to divert from the Company or any
of its Subsidiaries any customer, client or business relating to the provision
of ready-mixed concrete, precast concrete or related concrete products or
services.  As further consideration for the grant of the Award, Grantee agrees
that Grantee will not at any time, either while employed by, or providing
services to, the Company or its Subsidiaries, or at any time thereafter, make
any independent use of, or disclose to any other person (except as authorized in
advance in writing by the Company) any confidential, nonpublic and/or
proprietary information of the Company and its Subsidiaries, including, without
limitation, information derived from reports, work in progress, codes, marketing
and sales programs, customer lists, records of customer service requirements,
cost summaries, pricing formulae, methods of doing business, ideas, materials or
information prepared or performed for, by or on behalf of the Company or its
Subsidiaries.  This Section 10 shall survive termination of this Award.
 
11.         BINDING EFFECT.  This Agreement shall be binding upon and inure to
the benefit of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 3.4 of this Award.
 
12.         SEVERABILITY.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by applicable law.
 
13.         AMENDMENT; WAIVER; MISCELLANEOUS.  The Committee shall have the
right, in its sole discretion, to modify or amend this Agreement from time to
time in accordance with and as provided in the Plan, and the Company shall give
written notice to Grantee of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof; provided, however,
that if such modification or amendment would adversely affect the rights of
Grantee, the Agreement may only be so modified or amended by a writing signed by
both the Company and Grantee.  Any provision for the benefit of the Company
contained in this Agreement may be waived, either generally or in any particular
instance, by the Board or by the Committee.  A waiver on one occasion shall not
be deemed to be a waiver of the same or any other breach on a future occasion.
 
14.         ENTIRE AGREEMENT.  This Agreement and the Plan embody the entire
agreement of the parties hereto with respect to the RSUs, Incentive RSUs and all
other matters contained herein.

 
[Remainder of Page Intentionally Left Blank]
 

 
5

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
U.S. CONCRETE, INC.
     
By:
         
Name:
         
Title:
 

 
Acceptance
 
Grantee hereby acknowledges receipt of a copy of the Plan, represents that
Grantee has read and understands the terms and provisions of the Plan and this
Agreement, and accepts the Award, as of the date first written above, subject to
all of the terms and provisions of the Plan and this Agreement.



     
Grantee
     
Print Name: 
           
Social Security No.: 
 


 
6

--------------------------------------------------------------------------------

 